        Case 1:20-cv-00072-SPW-TJC Document 14 Filed 11/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


LUND MINERAL TRUST,                            Case No. CV-20-72 -BLG-SPW

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

KRAKEN OIL & GAS, LLC, ET AL.,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       Judgment is entered in favor of Defendant Kraken Oil & Gas, LLC and
 against Plaintiff Lund Mineral Trust as stated in the Court's Order E.C.F. 13.

        Dated this 17th day of November 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ E.Hamnes
                                  E.Hamnes , Deputy Clerk
